Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162155(6)                                                                                           Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
                                                                                                                     Justices
  GRIEVANCE ADMINISTRATOR,
           Petitioner-Appellee,
                                                                   SC: 162155
  v                                                                ADB: 18-000130-GA

  JAMES STERLING LAWRENCE,
             Respondent-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of the Criminal Defense Attorneys of
  Michigan to file a brief amicus curiae is GRANTED. The amicus brief will be accepted
  for filing if submitted on or before March 15, 2021.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 5, 2021

                                                                              Clerk